DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 17, 20, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2017/0337863 A1).
Regarding claim 1, Chang discloses a display device, comprising: 
a display panel having a display surface and a plurality of pixels (a plurality of pixel structures 300 is included in a display device, fig. 3),
wherein at least some of the pixels includes: 
an illumination unit (r320, r340, r322 and r342) having at least one illumination sub-pixel (r320 and r340) and at least one light orientation element (r322 and r342) respectively and correspondingly disposed on the at least one illumination sub-pixel, wherein illumination light from the illumination sub-pixel is directly or indirectly emitted from the display surface through the light orientation element (the first-color right-side-viewing sub-pixel unit r320 and the first-color left-side-viewing sub-pixel unit r340. The first-color side-viewing prism r222 of FIG. 2 is divided into the first-color right-side-viewing prism r322 and the first-color left-side-viewing prism r342, para. 0048); and
a display unit (R3) having at least one display sub-pixel (R3), and display light (D1) from the display sub-pixel is directly or indirectly emitted through the display surface (pixel structure 300 includes a first color pixel 302, a second color pixel 304, and a third color pixel 306. The foregoing sub-pixels separately include a first-color normal-viewing sub-pixel R3, a second-color normal-viewing sub-pixel G3, and a third-color normal-viewing sub-pixel B3, para. 0047).
Regarding claim 2, Chang discloses a display device, comprising:
a display panel having a display surface (not shown in the display device), a plurality of illumination units (r320, r340, r322, r342, g320, g340, g322, g342, b320, b340, b322 and b342) and a plurality of display units (R3, G3 and B3) disposed corresponding to the plurality of illumination units;
wherein each of the plurality of illumination units has at least one illumination sub-pixel (r320, r340, g320, g340, b320 and b340) and at least one light orientation element (r322, r342, g322, g342, b322 and b342) respectively and correspondingly disposed on the at least one illumination sub-pixel, wherein illumination light from the illumination sub-pixel is directly or indirectly emitted from the display surface through the light orientation element (para. 0048); and
wherein each of the plurality of display units has at least one display sub-pixel (R3, G3 and B3), display light from the display sub-pixel is directly or indirectly emitted through the display surface (para. 0047).
Regarding claims 3 and 20, Chang discloses each of the at least one illumination sub-pixel and the at least one display sub-pixel is a self-luminous light source (the first color pixel 102, the second color pixel 104, and the third color pixel 106 are implemented by using organic light emitting diodes (OLEDs), para. 0022).
Regarding claims 5 and 22, Chang discloses the at least one light orientation element includes a first light orientation element (e.g., g322) and a second light orientation element (g342), the first light orientation element and the second light orientation element respectively guiding the illumination light to different pointing directions (D2 and D3) (the second-color right-side-viewing sub-pixel unit g320 emits green light in at least the side view direction D2 by the second-color right-side-viewing prism g322. The second-color left-side-viewing sub-pixel unit g340 emits green light in at least the side view direction D3 by the second-color left-side-viewing prism g342, para. 0050).
Regarding claim 9, Chang discloses the light orientation element includes a lens, at least one shape of a cross-section of the lens perpendicular to the display surface is an asymmetrical pentagonal prism (fig. 3, para. 0048).
Regarding claims 17 and 26, Chang discloses the illumination sub- pixels forming the illumination array includes a first illumination sub-pixel (g320) and a second illumination sub-pixel (g340), and the at least one light orientation element includes a first light orientation element (g322) disposed on the first illumination sub- pixel corresponding to the first illumination sub-pixel and a second light orientation element (g342) disposed on the second illumination sub-pixel corresponding to the second illumination sub-pixel, and
wherein the first light orientation element (g322) and the second light orientation element (g342) have different pointing directions (D2 and D3), so that angles of emergence from the display pane are different between light exited from the first illumination sub-pixel and light exited from the second illumination sub-pixel (the second-color right-side-viewing sub-pixel unit g320 emits green light in at least the side view direction D2 by the second-color right-side-viewing prism g322. The second-color left-side-viewing sub-pixel unit g340 emits green light in at least the side view direction D3 by the second-color left-side-viewing prism g342, para. 0050).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Griffith (US 2013/0234935 A1).
Regarding claims 4 and 21, Chang does not specifically disclose a backlight source disposed on a side of the display panel opposite to the display surface, and the at least one illumination sub-pixel and the at least one display sub-pixel are respectively formed by a light adjustable layer folded in the display panel.
In a similar field of endeavor of display device, Griffith discloses a backlight source disposed on a side of the display panel opposite to the display surface (display device 30 may have e.g. a backlight), and the at least one illumination sub-pixel and the at least one display sub-pixel are respectively formed by a light adjustable layer folded in the display panel (paras. 0046 and 0095).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the backlight as taught by Griffith in the system of Chang in order to provide a display device has high contrast ratio and operates at low voltage.
Regarding claim 8, the combination of Chang and Griffith discloses the light orientation element includes a lens (61, 62 and 63, fig. 3B of Griffith), a maximum section area of the lens parallel to the display surface (30) is greater than a maximum section area of the corresponding illumination sub-pixel (51, 52 and 53) parallel to the display surface (para. 0055 of Griffith).

Claims 6-7, 15 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Li et al. (“Li”) (US 2021/0158746 A1).
Regarding claims 6 and 23, Chang does not specifically disclose one of the at least one illumination sub-pixel is controlled independently with respect to the at least one display sub-pixel and the other of the illumination sub-pixels so as to be switched on or switched off.
In a similar field of endeavor of display device, Li discloses one of the at least one illumination sub-pixel is controlled independently with respect to the at least one display sub-pixel and the other of the illumination sub-pixels so as to be switched on or switched off (the plurality of sub-pixel groups in the alternating light-emitting region share the first pixel driving circuit, and meanwhile each sub-pixel group can be controlled independently by a  switching circuit, which can realize alternating light emission between sub-pixel groups of the same color in the alternate light-emitting region, and then conduct image processing based on the images obtained by alternating light emission, para. 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the independent controlling as taught by Li in the system of Chang in order to obtain a higher resolution image, thereby improving the image resolution and the display quality while ensuring the light transmittance.
Regarding claims 7 and 24, the combination of Chang and Li discloses one of the illumination sub-pixels is controlled independently with respect to the other of the illumination sub-pixels in the same pixel so as to be switched on switched off (para. 0056 of Li).
Regarding claim 15, the combination of Chang and Li discloses each of the illumination units includes an illumination array consisting of a plurality of illumination sub-pixels, and each of the illumination sub-pixels in the illumination array is controlled independently with respect to the other of the illumination sub-pixels so as to be switched on or switched off (para. 0056 of Li).

Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Li and further in view of Lin et al. (“Lin”) (US 2014/0267442 A1).
Regarding claims 16 and 25, the combination of Chang and Li does not specifically disclose the illumination sub- pixels forming the illumination array includes a first illumination sub-pixel having a first color temperature and a second illumination sub-pixel having a second color temperature.
In a similar field of endeavor of display device, Lin discloses the illumination sub- pixels forming the illumination array includes a first illumination sub-pixel having a first color temperature and a second illumination sub-pixel having a second color temperature (a plurality of color-temperature corrected data in luminance space, the color-temperature corrected data comprising a first corrected data for use in the first sub-pixel, a second corrected data for use in the second sub-pixel, a third corrected data for use in the third sub-pixel, para. 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the color temperature as taught by Lin in the system of Chang and Li in order to enhance the consistency of the brightness or  color performance of the display panel.
Allowable Subject Matter
Claims 10-14, 18-19 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claim 10 identifies the distinct limitations “the light orientation element includes a lens, the lens has an incident surface relatively approaching to the corresponding illumination sub-pixel and a first reflective surface and a second refracting surface facing the incident surface and relatively away from the corresponding illumination sub-pixel, and a reference point perpendicularly projecting an extreme point where the first reflective surface and the second refracting surface are intersected with on the corresponding illumination sub-pixel is away from a center of the illumination sub-pixel”. Claims 11-14 are objected because of their dependency on claim 10.
Dependent claims 18 and 27 identify the distinct limitations “the light orientation element is a lens, and the adjacent illumination sub-pixels in the corresponding illumination array of the illumination units respectively has a first lens and a second lens, and wherein the first lens has a concave, and a part of the second lens is accommodated in the concave, so that the first lens and the second lens are fitted with each other, and wherein a pointing direction of emergence from the first lens of light exited from the illumination sub-pixel of corresponding to the first lens is not intersected with the concave”. Claims 19 and 28 are objected because of their dependency on claims 18 and 27.
The current recorded prior arts, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kang et al. (US 2016/0033769 A1) disclose the one pixel P may include, for example, three subpixels, and the one pixel P may include three display elements SP1, SP2, and SP3 are located may be defined as the display portion Wb, that is, for example, a blocking portion. The light L1 that is emitted from the display elements SP1, SP2, and SP3 passes through a portion other than the through-holes 30a of the optical element 30, is refracted by the optical element 30, and then reaches the user's eyeball 40, a portion not occupied by the display elements SP1, SP2, and SP3 or the wirings CL may be defined as the light-transmitting portion Wt of the substrate 10 (fig. 4).
Jepsen (US 2017/0039960 A1) discloses adjustable electronic display element 300 includes light emission device array 305, emission intensity array 310, microlens array 315, adjustable electronic display element 300 includes a subset or superset of light emission device array 305, emission intensity array 310, microlens array 315 (e.g., adjustable electronic display element 300 includes an adjustable light emission device array that includes individually adjustable pixels and microlens array 315, without a separate emission intensity array) (fig. 3A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693